As filed with the Securities and Exchange Commission on February 19, 2016 Registration No. 333-201930 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 QLOGIC CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0537669 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 26650 Aliso Viejo Parkway Aliso Viejo, California 92656(Address, Including Zip Code, of Principal Executive Offices) QLogic Corporation 2014 New-Hire Performance Incentive Plan (Full Titles of the Plans) Michael L. Hawkins Vice President, General Counsel and Secretary QLogic Corporation 26650 Aliso Viejo Parkway
